Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratl, US 6,550,108 in view of Bouquier, US 2017/0291046.
Regarding Claim 1, Pratl discloses a multi-fitting accessory device comprising: a ring fitting 22 affixed to a rear surface of a device mount 20, [the ring fitting is configured to attach to a first object], [and the device mount is configured to attach to an accessory 12]; and at least one removable cord 24 having a pair of connectors 90, 92 attached to each end of the removable cord (24), wherein one of the connectors (90) is attached to the ring fitting (22) and the other connector (92) is attached to a second object ("external support element").
	Pratl does not explicitly disclose an anchor clip fitting affixed to a rear surface of the device mount (20), [the anchor clip fitting is configured to attach to a removable cord] and one of the connectors (90) is attached to the anchor clip fitting and the other connector is attached to a second object.
	Bouquier teaches a multi-fitting device comprising a ring fitting 8 and an anchor clip fitting 9 that is mounted movable in rotating with respect to the fitting ring (8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pratl to include an anchor clip fitting (9) as taught by Bouquier in order to provide additional attachment points for other connectors (of lanyards, cords, rope, etc.) to be attached to so that the removable cord can also be attached to the anchor clip fitting instead. 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the multi-fitting accessory device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the attachment loop taught by the combination of Pratl (US 6,550,108) and Bouquier (US 2017/0291046), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, the combination of Pratl and Bouquier teaches the device of claim 1, [wherein the accessory is a mobile device].
Regarding Claim 3, the combination of Pratl and Bouquier teaches the device of claim 1, [wherein the accessory is a mobile device casing].
Regarding Claim 4, the combination of Pratl and Bouquier teaches the device of claim 1. Pratl further discloses wherein the device mount (20) includes a sticky adhesive 62 on its rear surface [to attach the device mount to the accessory].
Regarding Claim 5, the combination of Pratl and Bouquier teaches the device of claim 1, [wherein the first object is a finger].
Regarding Claim 6, the combination of Pratl and Bouquier teaches the device of claim 1. Pratl further discloses wherein the second object is a belt loop ("clipped to their belts").
Regarding Claim 7, the combination of Pratl and Bouquier teaches the device of claim 1. Pratl further discloses wherein the second object is a purse ("purses or bags").
Regarding Claim 8, the combination of Pratl and Bouquier teaches the device of claim 1. Pratl further discloses wherein the at least one removable cord (24) is a metal chain cord ("a chain").
Regarding Claim 9, the combination of Pratl and Bouquier teaches the device of claim 1. Pratl further discloses wherein the at least one removable cord (24) is a bungee cord ("spring-wound, self retracting lanyard").
Regarding Claim 10, the combination of Pratl and Bouquier teaches the device of claim 1. Pratl further discloses wherein the at least one removable cord (24) is a rope shaped cord ("rope").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677